Kellogg, J. (concurring in result):
When the Legislature provided that contributory negligence was a defense to be pleaded and proved I think it meant it *119should be pleaded in an issuable form, and the circumstances of each case must determine the particularity to be required. I cannot agree with the second and third reasons assigned for reversal in the prevailing opinion. I think it is always a question resting in the sound discretion .of the court how far the defendant is required to give particulars. I agree, however, that the plaintiff, whose complaint is a mass of glittering generalities, is not in a position to require the defendant to be much more specific than he has been. The defendant is not given any substantial information as to what negligence is alleged against it, and the plaintiff has no grievance if the defendant gives him no further particulars. In view of the complaint I think the bill of particulars should have been denied. I, therefore, concur in the result.
Lyoh, Howard and Woodward, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, without costs.